Citation Nr: 1602079	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  08-37 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania 


THE ISSUE

Entitlement to an increased rating in excess of 10 percent disabling for chronic fungal disease of the toes (athlete's foot).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1970 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied entitlement to a compensable disability rating for athlete's foot.  In a June 2011 rating decision, the disability rating for athlete's foot was increased to 10 percent, effective June 13, 2007, the date the Veteran initiated the instant claim for an increased rating.  Therefore, for the entire rating period on appeal, the Veteran's athlete's foot has been rated as 10 percent disabling.  

In January 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In August 2014, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 

FINDINGS OF FACT

1.  For the entire increased rating period on appeal, the Veteran's chronic fungal disease of the toes has been manifested by scaly lesions and pruritus in a moccasin distribution bilaterally, affecting less than five percent of the entire body, and has been treated with topical ointment.  

2.  An involvement of at least 20 percent of the entire body or exposed areas, or systemic treatment for longer than six weeks has not been shown.  


CONCLUSION OF LAW

For the entire increased rating period on appeal, the criteria for an increased rating in excess of 10 percent disabling for chronic fungal disease of the toes have not met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.21, 4.31, 4.118, Diagnostic Codes 7806, 7813 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding claims for increased disability ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a July 2007 pre-adjudicatory notice letter and a subsequent October 2008 notice letter to the Veteran that met the VCAA notice requirements.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include VA treatment records, VA examination report from August 2007, September 2007, July 2009, June 2010, and September 2014, and the Veteran's statements, including his testimony at the January 2010 Board hearing.   

The Veteran was afforded VA medical examination in August 2007, September 2007, July 2009, June 2010, and September 2014 in connection with his claim of entitlement to an increased disability rating for chronic fungal disease.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations, taken together, are adequate with regard to the claim of entitlement to an increased disability rating.  The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered an opinion regarding the severity of the Veteran's chronic fungal disease.  In addition, the VA examiners addressed the functional impact of the disability upon ordinary conditions of daily life and work.  

In the August 2014 Remand, the Board found that the June 2010 VA examination report was inadequate to the extent that it did not indicate the percentage of the entire body or percentage of exposed areas affected by the Veteran's chronic fungal disease as contemplated by the schedular rating criteria; the Board requested a new VA examination, which was performed in September 2014.  As discussed below, the findings documented in the VA examination reports across the appeal period are consistent; therefore, the Board finds that while the June 2010 VA examination report did not provide specific percentages as contemplated by the schedular rating criteria, its findings regarding the severity of the Veteran's chronic fungal disease are adequate and should be considered in the context of the Veteran's claim.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Disability Ratings - Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  However, coordination of the disability rating with impairment of function will be expected in all instances.  Id.  Reasonable doubt regarding the degree of disability will be resolved in a veteran's favor.  38 C.F.R. § 4.3.  

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


Increased Disability Rating - Analysis

The Veteran contends that his service-connected chronic fungal disease of the toes is more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the disability rating currently assigned.  Specifically, the Veteran contends that he experiences constant athlete's foot with recurrent flare-ups that result in symptoms of itching, sweating, and swelling.  

The Veteran's chronic fungal disease of the toes is currently rated as 10 percent disabling under Diagnostic Code 7806; however, historically, the Veteran's chronic fungal disease of the toes was rated under Diagnostic Code 7813.  38 C.F.R. § 4.118.  The Veteran is also service connected for erythema annulare centrifugum and acanthosis nigricans, non-fungal dermatological conditions affecting the entire body, which together is also rated under Diagnostic Code 7806; however, the propriety of this rating is not currently on appeal.  

Tinea pedis, or athlete's foot, is a dermatophytosis of the foot and toes characterized by pruritic lesions.  See Dorland's Illustrated Medical Dictionary 728, 1929-30 (32nd ed. 2012).  Tinea pedis is specifically contemplated in the Rating Schedule by Diagnostic Code 7813, which contemplates all fungal infections of the skin.  38 C.F.R. § 4.118.  Diagnostic Code 7813 provides that the disability should be rated based on the predominant disability as disfigurement of the head, face, or neck under Diagnostic Code 7800; as scars under Diagnostic Codes 7801-7805; or as dermatitis under Diagnostic Code 7806.  Id.  

Under Diagnostic Code 7806, a non-compensable disability rating is assigned where there is involvement of less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy required for treatment during the past 12-month period.  38 C.F.R. § 4.118.  A 10 percent disability rating is assigned where there is involvement of at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent disability rating is assigned for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A 60 percent disability rating is assigned for involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.  A disability under Diagnostic Code 7806 may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7802-7805) depending on the predominant disability.  Id.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that a disability rating in excess of 10 percent is not warranted for the Veteran's chronic fungal disease.  

VA treatment records dated between August 2006 and November 2014 reflect that the Veteran's presented with recurrent scaly lesions on the plantar aspects of both feet and in the skin interspaces between his toes, and recurrent maceration between the toes.  The Veteran's tinea pedis was repetitively described as occurring in a moccasin distribution.   These treatment records reflect consistent treatment with prescription topical anti-fungal ointments.   

Upon VA examination in August 2007 specifically for tinea pedis, the Veteran reported complaints of discomfort and pruritus (itching) that had progressed in the preceding months.  The Veteran reported that in the preceding 12 months, treatment consisted of only topical anti-fungal ointments.  Upon physical examination, the VA examiner noted that the left fourth and fifth interspace presented as moist and macerated.  The VA examiner noted that the Veteran's tinea pedis affected less than five percent of the entire body and less than five percent of the exposed areas; the VA examiner noted no scarring or disfigurement.  The VA examiner indicated that the tinea pedis did not impair any of the Veteran's activities of daily living (ADLs) or work activities.  

Upon VA examination in September 2007 for both service-connected skin conditions, the Veteran reported intermittent itching lesions on both feet.  The Veteran reported that in the preceding 12 months, treatment consisted of only topical anti-fungal ointments.  The VA examiner noted scaly lesions on the plantar aspect of both feet.  The VA examiner noted that all of the Veteran's skin conditions together affected less than five percent of exposed areas, but five to ten percent of the entire body; the VA examiner did not provide separate percentages for each skin condition.  The VA examiner also noted no scarring or disfigurement.  The VA examiner indicated that the Veteran's skin conditions, in total, have no effect on his ability to perform ADLs, but "can affect his ability to work if the itching gets very bad."  

Upon VA examination in July 2009 for both service-connected skin conditions, the Veteran reported a constant severity of his tinea pedis characterized by scaly lesions, blistering, and thickened nails that will sometimes slough off.  The Veteran reported past treatment limited to topical anti-fungal ointments.  Upon physical examination, the VA examiner noted "scales in a moccasin distribution bilaterally," but no scarring or disfigurement.  The VA examiner noted that the tinea pedis affected zero percent of the exposed areas, and less than five percent of the entire body.  Regarding function, the Veteran indicated that he must wear steel-toed boots at work and reported that when he has a "bad flare up with blisters" he has pain with walking.  

During the January 2010 Board hearing, the Veteran testified that he experiences symptoms of itching, sweating, swelling, and scarring on both feet.  The Veteran further testified that he wears slip-on shoes due to swelling of his feet.  The Veteran also reported experiencing periodic flare-ups of his condition.  

Upon VA examination in June 2010 for tinea pedis, the VA examiner noted peeling and redness along a moccasin distribution in both feet.  The Veteran reported past treatment limited to topical anti-fungal ointments, and specifically denied systemic treatment.  Regarding function, the VA examiner indicated that "the tinea pedis in no way affects the [Veteran's ADLs] including employment."  

Upon VA examination in September 2014 for both service-connected skin conditions, the Veteran reported a long history of tinea pedis, primarily treated by constant use of topical anti-fungal ointments; however, the Veteran reported that he was prescribed a trial use (less than six weeks) of an oral anti-fungal medication, but discontinued the medication due to gastrointestinal side-effects.  Upon physical examination, the VA examiner noted scaling in a moccasin distribution and in between the toes, with thickening and discoloration of the toenails; the VA examiner noted no scarring, disfigurement, or systemic manifestations.  The VA examiner noted that the tinea pedis affected zero percent of the total body area and less than five percent of the exposed areas.  The VA examiner concluded that the Veteran's tinea pedis was mild to moderate in severity, and did not result in any impaired ability to perform work activities.  

The Board notes the inconsistency in the VA examiner's opinion regarding the percentage involvement of the Veteran's tinea pedis in that the Veteran's tinea pedis cannot affect zero percent of the entire body, but affect a greater than zero percent of the exposed body areas.  Moreover, as the VA examination report defines "exposed body area" as "face, neck and hands," an indication that the Veteran's tinea pedis, which by definition only affects the feet, affects any exposed body areas appears incorrect.  However, in reading the examination report as a whole, the Board finds it reasonable to conclude that these findings by the VA examiner are likely transposed, and the VA examiner intended to indicate that the Veteran's tinea pedis affects less than five percent of the total body area and zero percent of the exposed body areas.  This is consistent with the other VA examinations reports of record.  

Based on all the evidence of record, the Board finds that the weight of the evidence is against a finding of entitlement to a disability rating in excess of 10 percent for chronic fungal disease of the toes.  The evidence of record consistently indicates that the Veteran's tinea pedis manifests in scaly lesions in a moccasin distribution in both feet.  In addition, the evidence consistently indicates that the Veteran's tinea pedis affects less than five percent of the total body area and zero percent of exposed body areas.  Finally, while the Veteran reported a trial use (less than six weeks) of oral anti-fungal medications, the majority of evidence reflects that the primary treatment has consisted solely of topical anti-fungal ointments.  

Under Diagnostic Code 7806, a 30 percent disability rating, the next higher disability rating, is assigned for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118.  The weight of the evidence documents that the Veteran's tinea pedis affects less than five percent of the total body area and has been treated primarily with topical therapy.  Accordingly, the Board finds that the weight of the evidence demonstrates that the Veteran's tinea pedis does not more nearly approximate the criteria for a 30 percent disability rating, and, therefore, a disability rating in excess of 10 percent is not warranted.  Id.  

The Board has considered application of additional diagnostic codes that are raised by the evidence of record.  Schafrath, 1 Vet. App. 589.  In this regard, as identified above, Diagnostic Codes 7806 and 7813 both specifically direct for consideration of disability ratings, as appropriate, under Diagnostic Codes 7800-7805, which contemplate different types of scars or other disfigurement.  38 C.F.R. § 4.118.  The Board notes that during the January 2010 Board hearing, the Veteran testified that he experiences scarring related to his tinea pedis.  See Hearing Transcript p. 11.  However, there is no evidence of scarring in the VA treatment records and the VA examiners have specifically denied the presence of scarring or disfigurement.  Accordingly, the Board finds that a disability rating on the basis of scarring or disfigurement is not for application.  

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno, 6 Vet. App. 465.  In this case, however, the competent medical evidence, which offers detailed, specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for higher disability rating for chronic fungal disease for any period on appeal and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this regard, the Veteran is currently service-connected for two skin conditions, right ear hearing loss, and tinnitus.   

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's chronic fungal disease are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for ratings based on the severity of a dermatological condition as measured by the extent of involvement, degree of requisite treatment, or degree of disfigurement.  See 38 C.F.R. § 4.118.  In this regard, the Veteran's chronic fungal disease has been consistently described as non-disfiguring, affecting less than five percent of the total body area, and requiring topical anti-fungal ointment as treatment.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595.  

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's chronic fungal disease and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the evidence of record indicates the Veteran's chronic fungal disease may affect the Veteran's ambulation during periods of flare-ups that result in blistering.  However, there is no indication in the record that the Veteran is rendered unemployable due to his service-connected disabilities and the Veteran has not asserted that he is unemployable.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

Entitlement to an increased rating in excess of 10 percent disabling for chronic fungal disease of the feet is denied.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


